Citation Nr: 1604174	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for psychiatric disability, to include posttraumatic stress disorder (PTSD), for the period prior to September 9, 2011, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 1989, and from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is associated with the claims folder. 

This matter was previously before the Board in May 2013, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development. 

Pursuant to the May 2013 remand, the Veteran was issued a statement of the case in September 2013 addressing the issue of entitlement to an effective date earlier than October 16, 2009 for the award of service connection for psychiatric disability.  Thereafter, no further communication has been received from the Veteran or her representative concerning that matter.  In consequence, the Board will not further address that matter. 

Although the RO framed the issue on appeal as one involving PTSD, a review of the record indicates that the Veteran was also diagnosed as having dysthymic disorder, mood disorder, not otherwise specified (NOS), and adjustment disorder with anxiety.  In granting service connection for PTSD, the RO did not indicate that service connection for psychiatric disability other than PTSD remained denied.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.
 
The Board lastly notes that in October 2012, the Veteran's representative indicated that the Veteran had recently changed her name through marriage.  The Board points out that the Veteran has not provided documentation in support of the representative's assertions. 


FINDINGS OF FACT

1.  For the period prior to September 9, 2011, the Veteran's psychiatric disability has not been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, by occupational and social impairment with reduced reliability and productivity, by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.

2.  For the period from September 9, 2011, the Veteran's psychiatric disability has not been manifested by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.





CONCLUSIONS OF LAW

1.  For the period prior to September 9, 2011, the criteria for an initial evaluation in excess of 10 percent for psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

2.  For the period from September 9, 2011, the criteria for an evaluation in excess of 50 percent for psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through a notice letter dated in January 2010, that informed the Veteran of her duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  The notice letter address the underlying service connection claim, which was substantiated by the grant of service connection.  As the current appeal stems from the grant of service connection, no further notice under 38 U.S.C.A. § 5103(a) is required.  The record reflects that the Veteran received any notice required under 38 U.S.C.A. §§ 5013A and 7105 (West 2014) during the course of the appeal.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, private treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Nor is the existence of such outstanding records evident from the file.

The Veteran was also provided VA examinations in April 2010 and February 2012 in connection with her claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds these examinations are adequate for the purpose of evaluating the claim as the examiners reviewed the Veteran's pertinent medical history, considered her self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Entitlement to a Higher Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  

The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).






Increased Rating for Psychiatric Disability

A.  Prior to September 9, 2011

For the following reasons, the Board finds that the disability picture for the service-connected psychiatric disability for the period prior to September 9, 2011, more nearly approximates the criteria for a 10 percent rating.

The pertinent medical evidence includes VA treatment records for April 2010 showing that the Veteran underwent a VA psychiatric examination and a VA multiple examination to commence treatment for PTSD due to military sexual trauma.

An April 6, 2010 VA treatment note shows the Veteran voluntarily consented to participate in a research study known as Telemedicine Outreach for Post-traumatic Stress Study (TOP) but did not meet the eligibility criteria and was disenrolled.  Specifically, it was determined that her PTSD symptom severity did not meet threshold criteria.  The Veteran endorsed symptoms to include recurrent and intrusive distressing recollections of the traumatic event daily or almost daily; recurrent distressing dreams of the event "one or twice"; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event "once or twice"; physiologic reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event "once or twice"; efforts to avoid thoughts, feelings, or conversations associated with the trauma once or twice a week; efforts to avoid activities, places, or people that arouse recollections of the trauma once or twice per week; markedly diminished interest or participation in significant activities often; feeling of detachment or estranged from others some of the time; restricted range of effect much of the time; and sense of a foreshortened future some of the time.  The Veteran denied difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.  The intensity of the Veteran's symptoms were described as mild to moderate, with the exception of her report of diminished interest or participation in significant activities, which was found to be severe.  

An April 7, 2010 VA treatment record shows the Veteran returned for further evaluation in which she denied symptoms to include depression, irritability, anxiety, insomnia, nightmares, and suicidal and homicidal ideation.  In the resulting report, the Veteran's appearance and hygiene were noted as good.  Her thought process was noted as linear and goal-directed.  She reported her mood as "good" and her insight and judgment were also noted as good.  The Axis I diagnosis was mild to moderate PTSD.  The examiner assigned a GAF score of 74 noting that the examination commenced but was not completed and the Veteran would return to complete the interview and psychological testing.  

The Veteran underwent VA psychiatric examination on April 7, 2010.  The Veteran provided a detailed history with respect to her psychiatric symptoms.  After interviewing the Veteran and conducting a mental evaluation of her, the examiner provided an Axis I diagnosis of PTSD and assigned a GAF score of 61, which the examiner related back to the past year.  In contrast to her self-reported symptoms noted in the April 6, 2010 and April 7, 2010 VA multiple examination reports, the Veteran endorsed symptoms of depression, difficulty falling asleep, angry and irritable outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response, which she described as moderate and occurring weekly, lasting approximately five to ten minutes.  She denied panic attacks, suicidal or homicidal thoughts, or a history of substance abuse.  She reported having been married once for five years and that she had two children.  She described her relationship with her children, parents, and siblings as "very well."  The Veteran reported that her youngest son who was 18 years old and her 15 year old niece resided with her, of whom she also described having a good relationship.  She described her activities as attending church and school, and explained that she also enjoyed reading.  She was employed as an Administrative Specialist for the past ten to twenty years.  The examiner noted the Veteran was neatly groomed.  Her attitude was noted as cooperative and her affect as appropriate.  She reported her mood as "pretty good."  The examiner noted no issues with the Veteran's judgment.  The examiner concluded that the Veteran's PTSD symptoms were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  In reaching this conclusion, the examiner found that the Veteran was generally functioning satisfactorily with regards to her activities of daily living and that her conversation was within normal limits.  Additionally, the examiner noted the Veteran's change in functioning and quality of life since the traumatic in-service event included feeling distant from others, noting the Veteran's report of not having any close friends and that she was unable to explain why.  She also reported a loss of interest in activities, which she used to enjoy.  

An April 16, 2010 VA treatment record shows the Veteran returned for further evaluation in which she denied symptoms to include depression, irritability, anxiety, insomnia, nightmares, and suicidal and homicidal ideation.  In the resulting report, the Veteran's appearance and hygiene were noted as good.  Her thought process was noted as linear and goal directed.  She reported her mood as "good" and her insight and judgment were also noted as good.  The Axis I diagnosis was mild to moderate PTSD.  A GAF score of 61 assigned.

An August 2010 VA psychological note shows the Veteran reported with complaints about stress related to an increase in her duties at work.  She reported that she felt like she would "blow up" due to stress and that at times she felt like a "loose cannon."  According to the Veteran, she currently cared for her two granddaughters who reside with her.  She also reported taking medication to include effexor to treat difficulty sleeping.  A GAF score of 65 was assigned.  

A September 2010 VA psychological note shows the Veteran reported that her history of military sexual trauma affects her "attitude" and that she is "standoffish" toward potential dating partners because she is "apprehensive."  She reported occasional nightmares and aversion towards crowds.  The Veteran described her life as "peaceful" and expressed a desire to find a "Christian, God fearing man" in the future.  The examiner assigned a GAF score of 65.

An October 2010 VA psychological note shows the Veteran reported that she recently returned from vacation and that she had a great time.  A GAF score of 70 was assigned.  

A November 2010 VA psychological note shows the Veteran was assigned a GAF score of 62.  She reported stress related to her concerns that her efforts at work were not being recognized, stating that she felt disappointed and hurt when her extra initiative such as keeping up with and celebrating employee birthdays and fixing copier jams were not acknowledged.  According to the Veteran, she also stayed late frequently and rarely took leave.  She reported that she had a "temper" but does not react and kept to herself.  She denied suicidal and homicidal ideation.  

The Board finds that the above evidence establishes that the Veteran is not entitled to an evaluation in excess of 10 percent for the period prior to September 9, 2011.  The April 7, 2010 VA examination showed that the Veteran's PTSD is manifested by numerous symptoms, including depression, difficulty falling asleep, angry and irritable outbursts, difficulty concentrating hypervigilance, exaggerated startle response, which she described as occurring weekly and were moderate, lasting approximately five to ten minutes.  However, the VA examiner summarized the Veteran's level of impairment as being such that her PTSD symptoms were transient or mild with decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress; that assessment correlates with the criteria for a 10 percent rating.  It was also noted that the Veteran's change in functioning and quality of life included feeling distant from others, however, at the same time she noted that the Veteran's 18 year old son resided with her and also that she is the guardian of her 15 year old niece of whom she described having a good relationship.  

Further, on the same date as the April 7, 2010 VA psychiatry examination, the Veteran also underwent a separate examination referred to as a "multiple examination".  Contrary to the Veteran's reported symptomatology during the psychiatry examination, she denied symptoms to include depression, irritability, and anxiety.  In fact, during the VA psychiatry examination, in relation to the reported symptoms, the examiner assigned a GAF score of 61, which she related back to the past year and assigned a GAF score of 74 during the April 7, 2010 multiple examination.  Additionally, on April 6, 2010 and April 16, 2010 the Veteran again denied these symptoms.  In the resulting reports, the Veteran's appearance and hygiene were noted as good.  Her thought process was noted as linear and goal-directed, and she reported her mood as "good" 

With regard to the occupational and social impairment contemplated by a 10 percent rating, the evidence clearly shows that she has had occupational and social impairment due to mild or transient symptoms, as reflected in the examination reports and medical records discussed above.  The Veteran has displayed irritability and some anger issues throughout the period by reporting that she feels as if she would blow up, but reported no events of acting out due to an outburst of anger or irritability.  Further, it is uncontroverted that the Veteran's sleep is impaired as she experienced occasional nightmares.  The Veteran appears to be able to maintain familial and social relationships.  As discussed above, she is caring for her granddaughters and 15 year old niece.  Likewise, throughout the period the Veteran has maintained her familial relationships.  While the Board acknowledges that the Veteran does shy away from some personal relationships, due to her apprehension she does seem to be able to establish and maintain relationships when she chooses to do so.  For example, although the Veteran reported that her PTSD symptoms affects her "attitude" and that she is "standoffish" toward potential dating partners because she is "apprehensive" she went on to describe her life as "peaceful" and expressed a desire to find a "Christian, God fearing man" in the future.  

The Veteran's symptomatology simply does not reflect the level of symptoms contemplated by the criteria for a 30 percent or higher rating.  She does not experience problems tantamount to difficulties like anxiety, suspiciousness, panic attacks or mild memory loss.  Nor does she experience problems equivalent in nature or severity to flattened affect, speech impediments, difficulty in comprehending complex instructions or disturbances of motivation or mood.  The Veteran has consistently denied suicidal and homicidal ideations.  With regard to occupational impairment, it does not appear that PTSD significantly impairs the Veteran's ability to work, as she reported that her professional responsibilities had increased and that she often stays late to work, rarely taking leave.  The Veteran's symptoms are also not equivalent in severity to gross impairment in that her PTSD symptoms do not result in both total occupational and social impairment to warrant a 100 percent rating.  

Finally, during the period on appeal the Veteran's GAF scores increased from 61 to 74.  The Board notes that while an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Board notes the Veteran has maintained steady employment for many years.  She is able to function on a daily basis, to include activities of daily living such as maintaining personal hygiene and attending church and school.  The VA examiner also indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought processes.  Review of VA treatment records show no evidence that the Veteran's PTSD impaired her performance of routine activities, her ability to function independently, or her ability to control her impulses.  Nor did she exhibit spatial disorientation that interfered with routine activities.  

Accordingly, for the period prior to September 9, 2011, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for psychiatric disability.  38 C.F.R. § 4.3.

B.  September 9, 2011 to Present

The Veteran underwent a VA psychiatric examination in February 2012 at which time she endorsed symptoms to include difficulty sleeping, irritability or outbursts of anger, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, impaired judgment, and impaired impulse control.  She also reported suicidal thoughts after her mother died but denied any recent suicidal thoughts.  She reported that she was divorced in March 2004 and this was her only marriage.  The couple had no children and the Veteran has two sons.  She has been dating her current boyfriend for the last 10 months and she reported that they get along "fine."  The Veteran reported that several family members reside nearby to include her father, sisters, cousins, and an aunt that she visits with occasionally.  She also indicated that she had "a few friends."  According to the Veteran she is an active member of her church and attends bible study and sings in the choir.  She is also actively involved in the Singles Ministry.  She has been employed at the Longview VA Outpatient Clinic as a medical services assistant/clerk for the last 13 years.  According to the Veteran, she was experiencing stress at work, indicating that she was having a difficult time with patients who were irritable.  She indicated that she had arguments with patients and coworker for which she had to meet with her supervisor on one occasion.  She was not formally reprimanded, however.  She reported that she deals with the stress of employment by praying or taking a break.  The examiner noted that the Veteran was articulate and cooperative.  Her thought processes were noted as logical, coherent, and relevant.  Her affect was noted as blunted and her concentration and memory were within normal limits.  Axis I diagnoses were mild PTSD and mood disorder, not otherwise specified.  

In the resulting report the examiner noted that the Veteran was well groomed and fashionably dressed.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In reaching this conclusion, the examiner noted that although the Veteran reported that events at her workplace add to her stress, she did not describe "significant negative impact of mental health issues on her work performance except [being] under more significant stressful circumstances on an intermittent basis."  Additionally, the examiner opined that the Veteran is able to complete normal activities of daily living without significant impairment and is fully independent.  In so finding, the examiner noted the Veteran works a full time job and also enjoys activities at church and with her boyfriend to include going to the movies and bowling with the ministry, noting that her boyfriend also sometimes goes to these events.  Further, the examiner noted the Veteran had occasional thoughts related to military events in which she reported that she avoids and gave a vague impression on possible misperception.  The examiner opined that such misperception could be a more intense mood swing associated with her mood disorder concluding this condition to be the more prominent and is marked by periods of increased depression as well as some periods of elevated mood and general mood liability.  According to the examiner, the Veteran's mood disorder accounts for a GAF scale score of 62 and her PTSD is relatively mild, which accounts for a separate GAF scale score of 67 or 68.

A February 2014 VA treatment record shows the Veteran had a negative PTSD screening.  

The Board finds that the evidence for the period since September 9, 2011 does not establish a basis for a rating higher than 50 percent.  The record shows that the Veteran has maintained steady employment for 13 years.  She is able to function on a daily basis, and no significant memory impairments have been demonstrated.  The VA examiner indicated that the Veteran is able to complete normal activities of daily living without significant impairment, and is fully independent.  Review of VA treatment records show no evidence that the Veteran's PTSD impaired her performance of routine activities, her ability to function independently, or her ability to control her impulses.  Nor did she exhibit spatial disorientation that interfered with routine activities.  Additionally the Veteran had a negative PTSD screening in February 2014.

Moreover, the Veteran's GAF score reflects mild symptoms.  The Board finds that the GAF score indicating mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships" are more reflective of her symptoms.  The GAF score supports the assignment of a 30 percent evaluation, which is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The GAF score do not, however, suggest the assignment of an increased evaluation as a 70 percent evaluation requires occupational and social impairment with deficiencies in most areas.

The Veteran acted appropriately during the VA examination.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  Difficulty with anxiety, panic attacks, and depressed mood were reported during the VA examination.  However, the observations noted by the February 2012 VA examiner did not show objective evidence of mental health issues related to the Veteran's reports of stress at work or in her personal life.  Specifically, noting that the Veteran did not describe a "significant negative impact of mental health issues on her work performance except [being] under more significant stressful circumstances on an intermittent basis" finding that she was functioning very well at work "for the most part" but had difficulty dealing with the stressful nature of the job itself.  Additionally, the Veteran denied suicidal ideation, with exception of suicidal thoughts on one occasion when her mother died.  

The Board has considered whether the evidence supports a rating greater than 50 percent from September 9, 2011, but finds that it does not.  The evidence establishes that the Veteran has maintained relationships with her current boyfriend of 10 months and also with the singles group of her church despite her reports of diminished interest and interpersonal detachment.  Additionally, the February 2012 found that the Veteran's PTSD symptoms were "relatively mild."  In so finding, the examiner concluded that the Veteran's condition since her last VA examination in April 2010 had remained fairly stable.

There is also no evidence of gross impairment in thought processes, and the VA examiner found no objective evidence of concentration difficulties, suicidal ideation, obsessional rituals, or neglect of personal appearance and hygiene.  Difficulty with anxiety, panic attacks, and depressed mood were reported during the VA examination.  However, the observations noted by the April 2010 VA examiner did not show objective evidence of mental health issues related to the Veteran's reports of stress at work or in her personal life.

In sum, the preponderance of the evidence is against entitlement to an evaluation in excess of 50 percent for the period from September 9, 2011.

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board also points out that the rating criteria specifically contemplate all levels of occupational and social impairment.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render application of the pertinent criteria inadequate.  The Veteran's disability is manifested by symptoms that are specifically contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.


ORDER

Entitlement to a rating in excess of 10 percent for PTSD from October 16, 2009 to September 8, 2011 is denied.

Entitlement to a rating in excess of 50 percent for PTSD from September 8, 2011 is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


